***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            MARTIN J. PRAISNER, JR. v. STATE
                  OF CONNECTICUT
                       (AC 40784)
                DiPentima, C. J., and Prescott and Elgo, Js.

                                   Syllabus

The plaintiff, a former member of a special police force maintained by
   the defendant state of Connecticut for one of its universities, sought,
   pursuant to statute ([Rev. to 2013] § 53-39a), indemnification from the
   state for economic losses that he allegedly incurred as a result of a
   federal criminal action filed against him in his official capacity. The
   state filed a motion to dismiss, claiming that the action was barred by
   sovereign immunity and, therefore, that the trial court lacked subject
   matter jurisdiction. The trial court denied the motion to dismiss, conclud-
   ing that the action was not barred by the doctrine of sovereign immunity
   because members of the university’s special police force fell within a
   class of individuals, namely, members of a local police department, who
   are expressly authorized to bring an action against the state under § 53-
   39a. Thereafter, the state filed a motion for summary judgment, renewing
   its claim that the court lacked subject matter jurisdiction due to sover-
   eign immunity, and the plaintiff filed a cross motion for summary judg-
   ment as to liability only. The trial court, relying on the law of the case
   doctrine, denied the state’s motion and granted the plaintiff’s motion.
   Following a hearing in damages, the court rendered judgment in favor
   of the plaintiff and awarded him certain damages. Subsequently, the
   trial court rendered a supplemental judgment in which it awarded the
   plaintiff attorney’s fees and costs. On the state’s amended appeal to this
   court, held that the trial court improperly concluded that the plaintiff’s
   action was not barred by the doctrine of sovereign immunity, as that
   court incorrectly determined that the plaintiff, as a member of the
   university’s special police force, was authorized to bring the action
   pursuant to § 53-39a: this court, after reviewing the unambiguous text
   of § 53-39a and its relationship to other statutes, concluded that the
   plaintiff failed to establish a reasonable basis on which to conclude that
   his claim for indemnification fell within the waiver of sovereign immunity
   contained in § 53-39a, as that statute, which identifies certain officers
   and other classes of persons with exacting precision, contains no refer-
   ence to members of the university’s special police force, which strongly
   suggested that they do not fall within the narrow scope of the statute,
   and, unlike § 53-39a, the statute ([Rev. to 2013] § 10a-142, as amended
   by No. 13-195, § 1, of the 2013 Public Acts), that provides for the establish-
   ment of special police forces for public universities of the state, by its
   plain language specifies particular duties, responsibilities and authority
   that members of those special police forces share with members of
   local police departments, thereby recognizing that those entities are
   distinct, which distinction is underscored by a number of other statutes
   in which the legislature has differentiated between them; moreover,
   because our Supreme Court has construed the term ‘‘local police depart-
   ment’’ as used in § 53-39a as implicating governmental, rather than sover-
   eign, immunity, it was difficult to reconcile the plaintiff’s undisputed
   status as a state employee with his contention that he qualified under
   § 53-39a as a member of a local police department, and common sense
   persuaded this court that the legislature did not intend state employees
   like the plaintiff to qualify as members of a local police department;
   furthermore, given that § 10a-142 (b) expressly identifies certain sections
   of the General Statutes as ones either applicable or inapplicable to
   members of such special police forces, but § 53-39a is not mentioned
   in any manner, if the legislature had intended § 53-39a to apply to mem-
   bers of the university’s special police force, it easily could have included
   that statute among those specifically identified in § 10a-142 (b), but it
   did not do so, and § 10a-142 (e) contains an indemnification provision
   that applies specifically to members of the university’s special police
   force without reference to § 53-39a, which suggested that the legislature
   intended § 10a-142 (e) to govern the indemnification of such members.
     Argued December 6, 2018—officially released April 30, 2019

                        Procedural History

   Action for indemnification for economic losses alleg-
edly incurred by the plaintiff as a result of a federal
criminal action filed against him in his capacity as a
police officer, and for other relief, brought to the Supe-
rior Court in the judicial district of Hartford, where the
court, Hon. Richard M. Rittenband, judge trial referee,
denied the defendant’s motion to dismiss; thereafter,
the court, Scholl, J., denied the defendant’s motion for
summary judgment and granted the plaintiff’s motion
for summary judgment as to liability; subsequently, after
a hearing in damages, the court, Pittman, J., rendered
judgment for the plaintiff, from which the defendant
appealed to this court; thereafter, the court, Pittman,
J., rendered a supplemental judgment awarding the
plaintiff attorney’s fees and costs, and the defendant
filed an amended appeal. Reversed; judgment directed.
  Emily V. Melendez, assistant attorney general, with
whom, on the brief, was George Jepsen, former attorney
general, for the appellant (defendant).
  Elliot B. Spector, with whom was David C. Yale, for
the appellee (plaintiff).
                           Opinion

   ELGO, J. The defendant, the state of Connecticut,
appeals from the judgment of the trial court denying its
motion for summary judgment in this indemnification
action brought by the plaintiff, Martin J. Praisner, Jr.,
pursuant to General Statutes (Rev. to 2013) § 53-39a.1
On appeal, the state contends that the court improperly
concluded that the action was not barred by the doc-
trine of sovereign immunity.2 We agree and, accord-
ingly, reverse the judgment of the trial court.
  The facts are not in dispute. At all relevant times,
the state maintained a special police force for Eastern
Connecticut State University (university). The plaintiff
was a member of that special police force and an
employee of the state. While on duty on September 1,
2008, the plaintiff was involved in an incident in which
he allegedly ‘‘deployed pepper spray against an intoxi-
cated and violent prisoner in a converted Sheetrock
coat closet, which was used as a holding cell, and failed
to promptly decontaminate the prisoner.’’ Weeks later,
the plaintiff was placed on paid administrative leave by
the university. He thereafter applied for a position with
the state’s Department of Correction (department) and
was hired as a correction officer on August 15, 2009.
  On December 1, 2009, the plaintiff was indicted by
the federal government and charged with the crimes
of conspiracy to violate an individual’s civil rights in
violation of 18 U.S.C. § 241 and deprivation of an individ-
ual’s civil rights in violation of 18 U.S.C. § 242. Following
his arrest, the plaintiff’s employment with the depart-
ment was terminated. After two federal trials that both
resulted in hung juries, the United States District Court
for the District of Connecticut on August 10, 2011,
granted the government’s motion to dismiss the indict-
ment against the plaintiff.
   The plaintiff subsequently demanded reimbursement
from the state for economic losses that he allegedly
incurred as a result of his federal prosecution. When
the state declined to do so, the plaintiff commenced
the present action. His one count complaint sought
indemnification pursuant to § 53-39a ‘‘for economic
losses sustained . . . as a result of the aforesaid arrest
and prosecution, including the payment of any legal
fees incurred in pursuing these damages.’’3
   In response, the state moved to dismiss the action
for lack of subject matter jurisdiction. In the memoran-
dum of law that accompanied that motion, the state
acknowledged that § 53-39a ‘‘waives the [s]tate’s immu-
nity to liability and suit,’’ but only with respect to ‘‘those
individuals who fall within the designated classifica-
tions’’ set forth in that statute. The state then argued
that (1) members of the university’s special police force
do not fall within the class of individuals who expressly
are authorized to bring an action against the state pursu-
ant to § 53-39a and (2) the complaint contained no alle-
gation that the plaintiff had obtained permission from
the Claims Commissioner to institute the action for
monetary relief. See General Statutes § 4-160.4 The
plaintiff filed an objection to the motion to dismiss, to
which the state filed a reply brief.
   The court, Hon. Richard M. Rittenband, judge trial
referee, heard argument from the parties on March 17,
2014. In an order issued later that day, the court con-
cluded that a member of the university’s special police
force ‘‘falls under the category of a member of a local
police department’’ as that term is used in § 53-39a. The
court therefore denied the motion to dismiss. The state
filed a motion to reargue that ruling, which the court
denied.
   The state then answered the complaint, and the plain-
tiff filed a certificate of closed pleadings, in which he
requested a court trial. On January 13, 2017, the state
filed a motion for summary judgment, renewing its
claim that the court lacked subject matter jurisdiction
due to sovereign immunity. Relying on the law of the
case doctrine,5 the court, Scholl, J., denied that motion.
The court at that time also granted the plaintiff’s cross
motion for summary judgment as to liability only. A
hearing in damages followed, at the conclusion of which
the court, Pittman, J., rendered judgment in favor of
the plaintiff ‘‘in the amount of $658,849 in lost earnings
and benefits . . . .’’ Approximately one month later,
the court rendered a supplemental judgment, in which
it awarded the plaintiff $118,196.04 in attorney’s fees
and costs. This appeal followed.
   On appeal, the state claims that the court improperly
determined that the plaintiff, as a member of the univer-
sity’s special police force, was authorized to bring the
present action in the Superior Court pursuant to § 53-
39a. The state argues that because the plaintiff has
not established that he falls clearly within any of the
classifications of individuals specified therein, sover-
eign immunity bars his action for monetary relief. We
agree.
   At the outset, we note that ‘‘[t]he doctrine of sover-
eign immunity implicates subject matter jurisdiction
and is therefore a basis for granting a motion to dismiss.
. . . A determination regarding a trial court’s subject
matter jurisdiction is a question of law. When . . . the
trial court draws conclusions of law, our review is ple-
nary and we must decide whether its conclusions are
legally and logically correct and find support in the
facts that appear in the record.’’ (Internal quotation
marks omitted.) Machado v. Taylor, 326 Conn. 396, 403,
163 A.3d 558 (2017).
  Our courts ‘‘have long recognized the validity of the
common-law principle that the state cannot be sued
without its consent . . . . A sovereign is exempt from
suit, not because of any formal conception or obsolete
theory, but on the logical and practical ground that
there can be no legal right as against the authority that
makes the law on which the right depends.’’ (Citations
omitted; internal quotation marks omitted.) Horton v.
Meskill, 172 Conn. 615, 623, 376 A.2d 359 (1977). Rooted
in the recognition that subjecting ‘‘state and federal
governments to private litigation might constitute a seri-
ous interference with the performance of their func-
tions and with their control over their respective
instrumentalities, funds and property,’’ the doctrine of
sovereign immunity shields the state ‘‘from uncon-
sented to litigation, as well as unconsented to liability.’’
(Internal quotation marks omitted.) Rocky Hill v.
SecureCare Realty, LLC, 315 Conn. 265, 282, 105 A.3d
857 (2015).
   In the present case, the plaintiff’s action is one for
monetary damages stemming from his criminal prose-
cution in federal court. To avoid dismissal, the allega-
tions of his complaint, construed in their most favorable
light, must establish either that his indemnification
action falls clearly within a statutory waiver of sover-
eign immunity or that the Claims Commissioner had
authorized the action. See Nelson v. Dettmer, 305 Conn.
654, 661, 46 A.3d 916 (2012); Babes v. Bennett, 247 Conn.
256, 262, 721 A.2d 511 (1998). Fairly construed, the
plaintiff’s complaint alleges that, as a member of the
university’s special police force, he qualifies under the
statutory waiver embodied in § 53-39a as a member
of a local police department.6 For its part, the state
concedes that § 53-39a is an indemnification statute that
constitutes an express legislative waiver of sovereign
immunity.7 The state nonetheless contends that mem-
bers of the university’s special police force do not fall
within the narrow class of individuals specified therein.
   The issue before us, then, is whether the legislature
intended to include such members within the waiver
of statutory immunity contained in § 53-39a. That issue
presents a question of statutory interpretation, over
which our review is plenary. See Graham v. Commis-
sioner of Transportation, 330 Conn. 400, 416, 195 A.3d
664 (2018). The principles that govern such review are
well established. ‘‘When construing a statute, [o]ur fun-
damental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . In seeking to deter-
mine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ (Internal quotation marks omitted.) Id.
   We begin with the relevant statutory language. Gen-
eral Statutes (Rev. to 2013) § 53-39a provides: ‘‘When-
ever, in any prosecution of an officer of the Division
of State Police within the Department of Emergency
Services and Public Protection, or a member of the
Office of State Capitol Police or any person appointed
under section 29-18 as a special policeman for the State
Capitol building and grounds, the Legislative Office
Building and parking garage and related structures and
facilities, and other areas under the supervision and
control of the Joint Committee on Legislative Manage-
ment, or a local police department for a crime allegedly
committed by such officer in the course of his duty as
such, the charge is dismissed or the officer found not
guilty, such officer shall be indemnified by his
employing governmental unit for economic loss sus-
tained by him as a result of such prosecution, including
the payment of attorney’s fees and costs incurred during
the prosecution and the enforcement of this section.
Such officer may bring an action in the Superior Court
against such employing governmental unit to enforce
the provisions of this section.’’ (Emphasis added.)
  Section 53-39a delineates four classifications of indi-
viduals that expressly are authorized to bring an action
against the state: (1) officers of the Division of State
Police within the Department of Emergency Services
and Public Protection; (2) members of the Office of
State Capitol Police; (3) any person appointed under
§ 29-18 as a special policeman for the State Capitol
building and grounds, the Legislative Office Building
and parking garage and related structures and facilities,
and other areas under the supervision and control of
the Joint Committee on Legislative Management; and
(4) members of a local police department. Only the
fourth class of individuals is at issue in this case.8
   The term ‘‘local police department’’ is not defined in
§ 53-39a or elsewhere in the General Statutes. On
appeal, the plaintiff notes that the commonly under-
stood meaning of the term ‘‘local,’’ as gleaned from
dictionaries, is ‘‘relating to place’’ and ‘‘confined to a
particular place.’’ See, e.g., Webster’s Third New Inter-
national Dictionary (2002) p. 1327. The plaintiff thus
argues that the term ‘‘local police department’’ encom-
passes the university’s special police force, particularly
because the General Statutes demarcate the jurisdiction
of a special police force as confined to ‘‘the geographical
limits of the property owned or under the control of’’
the educational institution. See General Statutes (Rev.
2013) § 10a-142 (a), as amended by No. 13-195, §1, of
the 2013 Public Acts.9 If that construction is correct, it
necessarily would encompass persons appointed under
§ 29-18 as a special policeman for the State Capitol
building and grounds, the Legislative Office Building
and parking garage and related structures and facilities.
The fact that the legislature deemed it necessary to
specifically and expressly provide indemnification to
that class of persons undermines the plaintiff’s broad
reading of the term ‘‘local police department’’ in § 53-
39a. Although § 53-39a identifies certain officers with
exacting precision, it contains no reference whatsoever
to members of the university’s special police force,
which strongly suggests that members of the universi-
ty’s special police force do not fall within the narrow
confines of § 53-39a. See DeNunzio v. DeNunzio, 320
Conn. 178, 194, 128 A.3d 901 (2016).
   The plaintiff also asserts that members of the univer-
sity’s special police force and members of a municipal
police department ‘‘are for all intents and purposes
identical’’ and ‘‘provide the same full range of services
. . . .’’10 We disagree. Unlike § 53-39a, § 10a-142
expressly applies to members of the university’s special
police force. Titled ‘‘Special police forces,’’ § 10a-142
provides for the establishment of special police forces
for the public universities of this state, including the
university. By its plain language, that statute specifies
particular ‘‘duties, responsibilities and authority’’ that
members of those special police forces share with mem-
bers of a ‘‘local police department.’’ General Statutes
(Rev. to 2013) § 10a-142, as amended by No. 13-195,
§1, of the 2013 Public Acts. In so doing, the statute
recognizes that those special police forces and local
police departments are distinct entities. That distinction
also is underscored by other statutes in which the legis-
lature has differentiated ‘‘special police forces’’ from
‘‘local police departments.’’ See, e.g., General Statutes
(Rev. to 2013) § 10a-55a (a) (mandating that ‘‘[t]he state
police, local police departments and special police
forces established pursuant to section 10a-142 shall
cooperate with institutions of higher education in pre-
paring [campus crime] reports’’). Section 10a-142 fur-
ther reflects the limited scope of the duties,
responsibilities, and authority shared with members of
a local police department. See General Statutes (Rev.
to 2013) § 10a-142 (a), as amended by No. 13-195, §1,
of the 2013 Public Acts (‘‘[t]he members of each special
police force shall have the same duties, responsibilities
and authority under sections 7-281, 14-8, 54-1f and
54-33a and title 53a as members of a duly organized
local police department’’ [emphasis added]). Had the
legislature intended all of chapter 104 of the General
Statutes,11 for example, to apply to members of the
university’s special police force, it would not have so
circumscribed the duties, responsibilities and authority
specified in § 10a-142 (a).
   In addition, § 10a-142 (b) provides in relevant part
that members of the university’s special police forces
‘‘shall . . . be state employees . . . .’’ See also Gen-
eral Statutes (Rev. to 2013) § 4-141 (in context of claims
against state, defining ‘‘state officers and employees’’
to include ‘‘every person elected or appointed to or
employed in any office, position or post in the state
government, whatever such person’s title, classification
or function’’) For that reason, the plaintiff understand-
ably alleged in his complaint that he was ‘‘a state
employee’’ as a result of his employment with the uni-
versity’s special police force. As a state employee, the
plaintiff does not fall within the protections of ‘‘the
governmental immunity applicable to municipalities’’;
Westport Taxi Service, Inc. v. Westport Transit Dis-
trict, 235 Conn. 1, 26, 664 A.2d 719 (1995); see also
Murphy v. Ives, 151 Conn. 259, 264, 196 A.2d 596 (1963);
nor has the plaintiff so argued. Because our Supreme
Court has construed the term ‘‘local police department’’
as used in § 53-39a as one implicating governmental,
rather than sovereign, immunity; see Martinez v. Dept.
of Public Safety, 263 Conn. 74, 87–88, 818 A.2d 758
(2003); it is difficult to reconcile the plaintiff’s undis-
puted status as a state employee with his contention
that he qualifies under § 53-39a as a member of a local
police department.12 Common sense further persuades
us that the legislature did not intend state employees
like the plaintiff to qualify as members of a local police
department. See Longley v. State Employees Retire-
ment Commission, 284 Conn. 149, 171, 931 A.2d 890
(2007) (‘‘[i]t is a fundamental principle of statutory con-
struction that courts must interpret statutes using com-
mon sense’’); Trumbull v. State, 206 Conn. 65, 80, 537
A.2d 431 (1988) (‘‘[c]ommon sense . . . is a highly sig-
nificant guide to statutory interpretation’’).
    It also is significant that § 10a-142 (b) expressly iden-
tifies certain sections of the General Statutes as ones
either applicable or inapplicable to members of such
special police forces, but § 53-39a is not mentioned in
any manner.13 Had the legislature intended § 53-39a to
apply to members of the university’s special police
force, it easily could have included that statute among
those specifically identified in § 10a-142 (b), but it did
not. The precedent of our Supreme Court instructs that
‘‘[u]nless there is evidence to the contrary, statutory
itemization indicates that the legislature intended the
list to be exclusive.’’ (Internal quotation marks omitted.)
Republican Party of Connecticut v. Merrill, 307 Conn.
470, 492–93, 55 A.3d 251 (2012); see also Feehan v.
Marcone, 331 Conn. 436, 472,                A.3d      (2019)
(‘‘[b]ecause [General Statutes] § 9-328 is contained in
chapter 149 of the General Statutes, and therefore not
in the chapters or sections listed in [General Statutes]
§ 9-372, the definition . . . contained in § 9-372 (7), by
its own unambiguous terms, does not apply to § 9-328’’).
The legislature’s failure to include § 53-39a among the
statutes specified in § 10a-142 (b) is further evidence
that it did not intend members of the university’s special
police force to fall within the narrow statutory waiver
of sovereign immunity contained in § 53-39a. See C. R.
Klewin Northeast, LLC v. State, 299 Conn. 167, 177, 9
A.3d 326 (2010).
   Section 10a-142 also contains an indemnification pro-
vision that applies specifically to members of the univer-
sity’s special police force. It provides in relevant part:
‘‘The state shall protect and save harmless any member
of the special police forces from financial loss and
expense, including reasonable legal fees and costs, if
any, arising out of any claim, demand, suit or judgment
by reason of the alleged deprivation by such member
of any person’s civil rights, which deprivation was not
wanton, reckless or malicious, provided such member,
at the time of such acts resulting in such alleged depriva-
tion, was acting in the discharge of such member’s
duties or within the scope of such member’s employ-
ment or under the direction of a superior officer.’’ Gen-
eral Statutes (Rev. to 2013) § 10a-142 (e), as amended
by No. 13-195, § 1, of the 2013 Public Acts.
   The existence of a statute that specifically provides
indemnification to members of special police forces
without reference to § 53-39a suggests that the legisla-
ture intended § 10a-142 (e) to govern the indemnifica-
tion of such members. As our Supreme Court has
explained: ‘‘[W]e repeatedly have stated in seeking to
ascertain legislative intent from more than one statutory
pronouncement on a particular subject [that] specific
terms in a statute covering a given subject matter will
prevail over the more general language of the same or
another statute that otherwise might be controlling.
. . . This oft-stated principle reflects the fact that spe-
cific statutory language constitutes a more accurate
representation of the legislature’s purpose or intent
than more general pronouncements concerning the
same subject matter.’’ (Citations omitted.) Thibodeau
v. Design Group One Architects, LLC, 260 Conn. 691,
713–14, 802 A.2d 731 (2002). The presence of an indem-
nification provision that specifically pertains to the
indemnification of members of the university’s special
police force counsels against an expansive reading of
the term ‘‘local police department’’ in § 53-39a to encom-
pass the plaintiff’s claim for indemnification in the pre-
sent case. See LaFrance v. Lodmell, 322 Conn. 828,
837–38, 144 A.3d 373 (2016) (court must read statutes
together when they relate to same subject matter
because legislature presumed to create harmonious and
consistent body of law).
  Lastly, we are mindful of the particular context in
which this issue arises. The plaintiff is a litigant seeking
to secure monetary damages from the state. To do so,
he must overcome the ‘‘strong presumption in favor of
the state’s immunity from liability or suit’’; Envirotest
Systems Corp. v. Commissioner of Motor Vehicles, 293
Conn. 382, 387–88, 978 A.2d 49 (2009); by demonstrating
that his claim clearly falls within the narrow scope of
a statutory waiver. See, e.g., State v. Lombardo Bros.
Mason Contractors, Inc., 307 Conn. 412, 452, 54 A.3d
1005 (2012) (‘‘[t]he scope of [an] exception [to sovereign
immunity] is not to be extended, modified, repealed or
enlarged in its scope by the mechanics of [statutory]
construction’’ [internal quotation marks omitted]);
Housatonic Railroad Co. v. Commissioner of Revenue
Services, 301 Conn. 268, 289, 21 A.3d 759 (2011) (statu-
tory waiver of immunity must be narrowly construed
and its scope must be confined strictly); Dept. of Public
Works v. ECAP Construction Co., 250 Conn. 553, 558,
737 A.2d 398 (1999) (party attempting to bring action
under statutory waiver must come clearly within its
provisions). On our review of the text of § 53-39a and
its relationship to other statutes, we conclude that the
plaintiff has not established a reasonable basis on which
to conclude that his claim for indemnification falls
within the statutory waiver of sovereign immunity con-
tained in § 53-39a. As applied to the facts of this case,
the statute is unambiguous, and we, therefore, do not
consider extratextual evidence of its meaning. See State
v. Josephs, 328 Conn. 21, 26, 176 A.3d 542 (2018).
  The judgment is reversed and the case is remanded
with direction to render judgment dismissing the action
for lack of subject matter jurisdiction.
      In this opinion the other judges concurred.
  1
     Hereinafter, unless otherwise indicated, all references to § 53-39a in this
opinion are to the 2013 revision of the statute.
   2
     The state alternatively claims that ‘‘[e]ven if sovereign immunity did not
bar the plaintiff’s suit . . . the award of damages [ultimately] determined
by the trial court would still be erroneous . . . .’’ In light of our conclusion
that the court lacked subject matter jurisdiction over the plaintiff’s action,
we do not consider the merits of that claim.
   3
     The plaintiff’s claimed damages included ‘‘lost overtime’’ with the univer-
sity’s special police force; ‘‘lost employment’’ and ‘‘lost overtime’’ with the
department; ‘‘lost pension benefits and contributions’’; ‘‘lost insurance, sick
time and vacation time’’; and ‘‘future lost earnings.’’
   4
     ‘‘When sovereign immunity has not been waived, the claims commis-
sioner is authorized by statute to hear monetary claims against the state
and determine whether the claimant has a cognizable claim.’’ (Emphasis
added; internal quotation marks omitted.) Miller v. Egan, 265 Conn. 301,
317, 828 A.2d 549 (2003).
   5
     ‘‘The law of the case doctrine expresses the practice of judges generally
to refuse to reopen what [already] has been decided . . . . New pleadings
intended to raise again a question of law which has been already presented
on the record and determined adversely to the pleader are not to be favored.
. . . [When] a matter has previously been ruled [on] interlocutorily, the
court in a subsequent proceeding in the case may treat that decision as the
law of the case, if it is of the opinion that the issue was correctly decided,
in the absence of some new or overriding circumstance.’’ (Internal quotation
marks omitted.) Total Recycling Services of Connecticut, Inc. v. Connecticut
Oil Recycling Services, LLC, 308 Conn. 312, 322, 63 A.3d 896 (2013).
   6
     The plaintiff has never alleged that he obtained the authorization of
the Claims Commissioner to pursue this action for monetary damages. In
addition, we emphasize that the plaintiff brought this indemnification action
pursuant to § 53-39a, and not General Statutes (Rev. to 2013) § 10a-142 (a).
As the plaintiff’s counsel confirmed at oral argument on the motion to
dismiss, ‘‘[h]is indemnification is solely under § 53-39a.’’
   7
     In its principal appellate brief, the state acknowledges that ‘‘the statute
at issue in this case—[§] 53-39a—is a statutory waiver of sovereign immu-
nity’’ and that ‘‘§ 53-39a contains an express waiver of sovereign immunity
. . . .’’ That position is consistent with the state’s assertion in its memoran-
dum of law on its motion to dismiss that § 53-39a ‘‘waives the [s]tate’s
immunity to liability and suit . . . .’’
   8
     In his complaint, the plaintiff alleges that his employment as a member
of the university’s special police force constituted membership in a local
police department, thus bringing his action within the fourth class of individ-
uals specified in § 53-39a. In denying the state’s motion to dismiss, the court
agreed with that contention.
   9
     General Statutes § 10a-142 has been amended on multiple occasions,
and now is codified as General Statutes § 10a-156b. Because the plaintiff
commenced this action by service of process on July 19, 2013, the operative
statute is General Statutes (Rev. to 2013) § 10a-142, as amended by No. 13-
195, §1, of the 2013 Public Acts. Unless otherwise indicated, all references
to § 10a-142 in this opinion are to that revision.
   10
      In its appellate brief, the plaintiff cites a litany of statutes generally
pertaining to local police officers. As the plaintiff’s counsel conceded at
oral argument before this court, none of those statutes provides a definition
of ‘‘local police’’ that includes members of a special police force, nor do
those statutes expressly indicate their applicability thereto. Furthermore,
none of those statutes pertains to indemnification, the subject of § 53-39a.
   In addition, we note that several of the statutes relied on by the plaintiff
pertain to training programs administered by the Police Officer Standards
and Training Council. See General Statutes (Rev. to 2013) § 7-294a et seq.
Significantly, General Statutes (Rev. to 2013) § 7-294a (9) defines ‘‘[p]olice
officer’’ as ‘‘a sworn member of an organized local police department, an
appointed constable who performs criminal law enforcement duties, a spe-
cial policeman appointed under section 29-18, 29-18a or 29-19 or any member
of a law enforcement unit who performs police duties . . . .’’ (Emphasis
added.) That definition appears to encompass members of the university’s
special police force, as they are members of a law enforcement unit who
perform police duties.
   11
      Titled ‘‘Municipal Police and Fire Protection,’’ chapter 104 contains
numerous sections that pertain to the duties, responsibilities and authority
of local police.
   12
      In this regard, we note that the legislature in other statutes has utilized
the term ‘‘local police’’ as a synonym for municipal law enforcement. See,
e.g., General Statutes § 8-265mm (c) (1) (to be eligible for assistance under
home purchasing assistance program ‘‘an applicant shall . . . [b]e a local
police officer employed by a municipal police department on a full-time or
part-time basis or a state police officer’’); General Statutes § 29-1l (a) (‘‘in
the event of any incident involving numerous victims or casualties, the chief
or superintendent of the local police department having jurisdiction over
the municipality where such incident occurred or, where there is no orga-
nized local police department, the commanding officer of the state police
troop having jurisdiction over such municipality may notify the Commis-
sioner of Emergency Services and Public Protection of such incident’’).
   13
      General Statutes (Rev. to 2013) § 10a-142 (b), as amended by No. 13-
195, § 1, of the 2013 Public Acts, provides: ‘‘Members of said special police
forces shall continue to be state employees and shall be subject to the
provisions of chapter 67, and parts III and IV of this chapter. The provisions
of part V of chapter 104 and section 7-433c shall not apply to such members.’’